Citation Nr: 1144764
Decision Date: 12/08/11	Archive Date: 01/30/12

DOCKET NO. 08-01399	)       DATE 08 DEC 2011

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for residuals of treatment of coronary artery disease including separation of the rib cage.

2. Entitlement to erectile dysfunction, including as secondary to a service-connected disability.

3. Entitlement to service connection for a medial meniscus tear of the right knee, including as secondary to the service-connected left knee disability.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to an initial compensable rating for an incisional hernia.

REPRESENTATION

Appellant represented by:   The American Legion

ATTORNEY FOR THE BOARD 

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981 and from September 1981 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, April 2007, and June 2007 rating decisions of the RO in St. Petersburg, Florida.

The issues of entitlement to service connection for residuals of treatment of coronary artery disease including separation of the rib cage, and a medial meniscus tear of the right knee and an initial compensable rating for an incisional hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Resolving doubt in his favor, the Veteran's bilateral hearing loss is related to his active service.

CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

-2-

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). In this case, the Board is granting in full the claim for service connection for bilateral hearing loss. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002). If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d). The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000,2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

-3-

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3dll63, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff d, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Veteran claims bilateral hearing loss caused by exposure to noise. While he underwent numerous in-service hearing evaluations, some which showing shifts in hearing acuity, the service treatment records do not contain any complaints of, or treatment for, hearing loss. Nonetheless, in giving due consideration to the Veteran's 10 years of active service in the area of Armament Systems and working along the flight line, noise exposure is conceded. See 38 U.S.C.A. § 1154(a) (West 2002). In-service acoustic trauma (in-service injury) is therefore established and Shedden element (2) has been met.

Post-service evidence, which includes two VA examinations, documents bilateral hearings loss for VA purposes. Specifically, the Veteran has auditory thresholds of at least 40 decibels or greater in both ears. 38 C.F.R. § 3.385. Element (1) of Shedden is therefore met. However, as the first indication of clinical hearing loss was not seen until many years post-service, the presumption of service connection is not for application.

As for element (3) of the Shedden analysis, there are conflicting opinions. The Veteran has undergone two VA examinations for evaluation of hearing loss, in October 2006 and March 2007. Both VA examinations resulted in diagnoses of bilateral hearing loss and both examinations indicated noise exposure in service. The October 2006 VA examiner indicated that the Veteran's hearing loss was consistent with that due to noise exposure, but did not take the next step and

-4-

indicate whether it was at least as likely as not that the Veteran's hearing loss was due to service. Some post-service noise exposure has been reported.

The March 2007 VA examiner determined that the Veteran's hearing loss was not due to service because the Veteran's hearing tests in service were within normal limits and explained that if hearing loss was due to noise exposure, that hearing loss would take place at the time that the noise occurred, not later. However, it is not clear that the March 2007 VA examiner considered that the Veteran has not claimed hearing loss related to a single event such as an explosion, but rather noise exposure over time, working in and around airplanes in service with no recreational or occupational noise exposure post service. There is also no evidence that the examiner considered the Veteran's lay history of continuity of symptomatology.

The evidence also includes the Veteran's statements asserting continuity of symptoms. The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465,470 (1994). He has indicated that he has experienced hearing loss for many years. In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, both competent and credible.

The Board also finds that the medical evidence is at least in equipoise as to whether a nexus exists between the Veteran's active duty service and his current hearing loss. Specifically, the October 2006 VA examination linked the Veteran's hearing loss to noise exposure but did not specify whether his in-service noise exposure played an active role. The Board finds the opinion probative as it complements the remaining evidence. However, the March 2007 examiner determined that the Veteran's hearing loss was not related to his in-service noise exposure but neglected to consider his lay history, to include the report of long-term noise exposure and continuity of symptomatology.

-5-

That said, the Board finds no adequate basis to reject the October 2006 VA opinion that is favorable to the Veteran. Madden v. Gober, 125 F.3d 1477,1481   (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22,26 (1998). Accordingly, the Board finds the evidence in equipoise and resolves doubt in the Veteran's favor. Service connection for hearing loss is granted.

ORDER 

Entitlement to service connection for bilateral hearing loss is granted.

REMAND

As for the remaining issues on appeal, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R.§ 3.159(c), (d) (2011).

First, in the Veteran's August 2007 statement, he indicated that he had a claim pending for Social Security Administration disability benefits. Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006). In this case, the Veteran did not indicate whether he sought SSA benefits due to his mental or physical disabilities; however, as his statement was apparently in response to VCAA notice regarding his claim for an increased initial rating of his incisional hernia due to service-connected coronary artery disease, the Board finds that the records are certainly relevant to the claim for an increased initial rating and may be relevant to the remaining claims on appeal.

-6-

A copy of any Social Security Administration award decision and records underlying that decision have not been obtained. See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992). Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered. See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001). These records are necessary for review before a decision may be made regarding his claims and an attempt to obtain these records should be undertaken.

Next, regarding the Veteran's claim for erectile dysfunction, while he was provided the appropriate notice for a direct service connection claim, he was not provided notice for a secondary service connection claim. As he is claiming that his erectile dysfunction is due to medication that he takes for his service-connected disabilities, he should be provide with adequate notice regarding a secondary service-connection claim.

Additionally, regarding the Veteran's claim for service connection of erectile dysfunction, he was provided a VA examination in March 2008. At that time, the VA examiner listed the relevant medications and indicated that the medication that the Veteran took for his service-connected [depression] dysthymic disorder had an adverse reaction of erectile dysfunction, as distinguished from the other medications that he took for coronary artery disease. However, the VA examiner then concluded that the Veteran's erectile dysfunction was less likely than not due to the his service-connected coronary artery disease and more likely due to other risk factors including hypertension, diabetes mellitus type II, dyslipidemia and a tobacco use disorder. The VA examiner did not discuss, or express an opinion, regarding a relationship to the Veteran's medication for dysthymic disorder even though the examiner noted that the medication had an adverse reaction for erectile dysfunction. As such, the Board finds that the opinion is inadequate. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). Therefore, the examiner should be asked to clarify his opinion and

-7-

should be made aware of the fact that the Veteran's dysthymic disorder is also a service-connected disability.

Regarding the Veteran's claim for service connection for a right knee disorder, he underwent a VA examination in October 2006. After diagnosing a medial meniscus tear, Baker's cyst, and osteoarthritis, the examiner opined that it would be mere speculation for him to opine as to whether the Veteran's right knee condition was related to his service-connected left knee condition. The examiner did not explain why it would be mere speculation to offer such an opinion.

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. It must also be clear that the physician has considered "all procurable and assembled data." Id. at 390. (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)). Finally, the physician must clearly identify precisely what facts cannot be determined. Id.

Therefore, the Board finds the October 2006 opinion to be inadequate. See Nieves-Rodriguez, 22 Vet. App. 295. Again, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 312. As the Board has determined that the October 2006 VA opinion regarding the right knee was inadequate, the Veteran should be provided another VA examination for his right knee.

Regarding the Veteran's claim for service connection for a separated rib cage due to his service-connected coronary artery disease, the Board finds that he should be afforded a VA examination. The Veteran claims that his ribs have become separated as sternal wires related to his open heart surgery for coronary artery disease were broken. A March 2007 letter from private physician, Dr. J., confirmed that sternal wires were broken. Further, the Veteran has indicated pain in his chest that he relates, in part, to separated ribs (as well as his service-connected incisional hernia). The Veteran is competent to report his observations of his symptoms, including chest pain, as it comes to him through his senses. See Layno v. Brown, 6

-8-

Vet. App. 465,469 (1994). However, the Board finds that the Veteran is not competent to diagnose a separated rib cage or relate a separated rib cage to broken sternal wires. Further, as the diagnosis of a separated rib cage and its relationship to his service-connected coronary artery disease remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim of service connection of a separated rib cage. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, he should be provided a VA examination to determine whether he has a separated rib cage and if so whether it is due to the broken sternal wires which are a residual of his coronary artery disease.

Lastly, to ensure that all relevant VA outpatient treatment records are associated with the file, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send VCAA notice for service connection of erectile dysfunction, to include as secondary to a service-connected disability.

2. Obtain records from the VA outpatient clinic in Panama City, Florida from July 2008 to the present. Any negative response should be noted.

3. Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran. All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.

4. Seek clarification from the March 2008 VA examiner regarding the opinion of whether erectile dysfunction may be due to the Veteran's medication.

-9-

The March 2008 VA examiner indicated that the medication that the Veteran took for his service-connected [depression] dysthymic disorder had an adverse reaction of erectile dysfunction. Ask the examiner to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is caused or aggravated by the Veteran's dysthymic disorder, to include being due to his use of medications to treat this disability. If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the depression (i.e., a baseline) before the onset of the aggravation.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions expressed should be provided. If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

5. After receipt of the foregoing records, afford the Veteran the opportunity to undergo an examination to determine the nature and etiology of his right knee disorder. The claims folder must be made available to the examiner in conjunction with the examination. Any testing deemed necessary should be performed.

-10-

The examiner should specifically offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disorder was caused or aggravated by his service-connected left knee disability. If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the depression (i.e., a baseline) before the onset of the aggravation.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions expressed should be provided. If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

6. After receipt of the foregoing records, afford the Veteran a VA examination to evaluate the nature and etiology of any separated rib disorder. The examiner must review the claims file and note such review in the examination report. The examiner should specifically offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any separated ribs found on examination are related to the Veteran's broken sternal wires or otherwise related to his service-connected coronary artery disease. The examiner should address the findings of the March 2007 private medical report that

-11-

confirmed that sternal wires placed at the time of the surgery for the coronary artery disease, were broken.

A complete rationale for all opinions expressed should be provided. If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

7. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

8. After the above actions have been completed, readjudicate the Veteran's claim. If any claim remains denied, issue the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED NEXT PAGE)

-12-

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

-13-



